Citation Nr: 1635209	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-06 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, previously claimed as chronic fatigue with mood changes, to include as secondary to service-connected disability.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded these claims in December 2013.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in October 2015, additional documents were associated with the Veteran's claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  To the extent that such documents are considered evidence, as the Veteran's claims are being granted or remanded, there is either no prejudice to the Veteran in the Board considering such documents or the AOJ will have the opportunity to consider such documents in the first instance on remand.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left upper extremity is causally related to the Veteran's service-connected diabetes mellitus (herein diabetes).

2.  Peripheral neuropathy of the right upper extremity is causally related to the Veteran's service-connected diabetes.





CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity is due to, or the result of, the Veteran's service-connected diabetes.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  Peripheral neuropathy of the right upper extremity is due to, or the result of, the Veteran's service-connected diabetes.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is service-connected for diabetes, effective July 2001.  He filed a claim in August 2007 and stated that he was "experiencing neurological problems with my upper...extremities."

During the appeal period, the Veteran was afforded multiple VA examinations related to his current claim.  A November 2007 neurological VA examination report noted that the Veteran had numbness in his hands.  The examination report also referenced the results of nerve conduction velocity testing to be normal and stated that "[s]ubjective sensory comp[l]aints and findings without objective evidence of diabetic polyneuropathy or carpal tunnel syndrome."  An August 2009 neurological VA examination noted that the Veteran had numbness in his fingertips.  An assessment was noted that the Veteran "has no findings of polyneuropathy.  Most of his previously noted subjective sensory findings have disappeared."  An August 2014 VA Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire (DBQ) noted that the Veteran reported "frequent cramping and intermittent occasional numbness and tingling in [bilateral upper extremities]."  The DBQ noted that the Veteran had lower extremity diabetic peripheral neuropathy, but not upper extremity diabetic peripheral neuropathy (the Board parenthetically notes that the Veteran was granted entitlement to service connection for peripheral neuropathy of the bilateral lower extremities in an October 2015 rating decision).  

Most recently, the Veteran was afforded a VA examination in February 2015 and a Diabetic Sensory-Motor Peripheral Neuropathy DBQ was completed by Dr. B.H.  The DBQ noted that the Veteran reported "numbness and tingling in his hands for several years."  The DBQ stated that "EMG/nerve conduction study from [July 2011] revealed no evidence of peripheral neuropathy and repeat study from [May 2012] showed no definitive electrodiagnostic evidence of polyneuropathy."  The DBQ also stated that the Veteran "was diagnosed with neuropathy by his endocrinologist in the diabetic clinic at the Jackson VA Medical Center [in June 2014] and was started on gabapentin."  The Board notes that the referenced June 2014 VA treatment note stated that the Veteran "[c]omplains of burning/tingling pain of feet" and stated that he was given a trial of gabapentin.  The February 2015 DBQ also noted that the Veteran had symptoms attributable to diabetic peripheral neuropathy, specifically mild bilateral upper extremity intermittent pain and paresthesias and/or dysesthesias.  The DBQ also noted, related to the Veteran's upper extremity diabetic peripheral neuropathy, mild incomplete paralysis of the bilateral median nerve.  Under the remarks heading, the examiner stated that "[t]he [V]eteran has mild incomplete sensory loss in his hands...due to polyneuropathy which is at least as likely as not due to his service connected type II diabetes mellitus."

Upon review, the Board finds that peripheral neuropathy of the left and right upper extremities is causally related to the Veteran's service-connected diabetes.  As discussed above, multiple VA examinations during the appeal period did not include a diagnosis of peripheral neuropathy of the bilateral upper extremities.  The most recent VA examination, however, conducted in February 2015 noted a diagnosis of diabetic polyneuropathy of the bilateral upper extremities, described symptoms attributable to diabetic peripheral neuropathy, and additionally provided a positive opinion relating the Veteran's sensory loss in his hands as "due to polyneuropathy which is at least as likely as not due to his service connected type II diabetes mellitus."  The Board notes that the threshold requirement that a current disability exists in order for entitlement to service connection to be granted is satisfied if the Veteran has a disability during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Board finds that the most recent February 2015 VA DBQ provided sufficient evidence of a current disability during the pendency of the claim.  In addition, as previously discussed, this DBQ indicated that the Veteran's "polyneuropathy [was] at least as likely as not due to his service connected type II diabetes mellitus."  The Board therefore concludes that peripheral neuropathy of the left and right upper extremities is due to, or the result of, the Veteran's service-connected diabetes.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).  As such, entitlement to service connection is warranted, and the Veteran's claims are granted.


ORDER

Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is granted.




REMAND

Initially, regarding the scope of the Veteran's claim on appeal, the Veteran filed a claim in August 2007 and referenced experiencing "chronic fatigue to include serious mood changes."  This claim was previously characterized by the Board in December 2013 as entitlement to service connection for "chronic fatigue with mood changes."  Upon review of the December 2013 Board remand and the most recent October 2015 SSOC, however, the claim has been adjudicated as, essentially, one for entitlement to service connection for a psychiatric disorder.  In this regard, the December 2013 Board remand referenced in the Introduction section that the issue being remanded was "service connection for a psychiatric disorder secondary to diabetes," ordered a VA examination on remand "to determine what specific psychiatric disorders, if any, the Veteran currently has" and included in the remand directives an opinion request relating to "any psychiatric disability diagnosed."  Similarly, the October 2015 SSOC stated that "[t]he evidence does not show a confirmed diagnosis of psychiatric disability which would permit a finding of service connection."  

The treatment of this claim as one for a psychiatric disorder appears to be in line with what the Veteran is seeking, though his statements have not been entirely clear.  For example, in a February 2010 statement the Veteran stated that "[m]y claim requesting service connection for mood disorder is more than valid."  Also, in an October 2013 statement the Veteran stated that "I experience ongoing mood changes secondary to the high dosage of insulin that I take on a daily basis.  Also, I suffer with extreme fatigue and depression" and that "[m]y service connected type II diabetes condition aggravated or cause my nervous condition or mood changes."  

The Board acknowledges that the Veteran has referenced having "fatigue" in various statements.  The Veteran's references to "fatigue" appear to either be part of his claimed psychiatric disorder or to be in reference to symptoms attributable to other disabilities for which he is currently service-connected for or for which he has a pending claim.  For example, in the February 2010 statement he stated that "[w]hen I mention fatigue I am now referring to physical fatigue.  I have no energy to walk or exercise.  Most of the time I do not like to get out of bed.  There is no social life for me & my family anymore."  Also, the Veteran referenced in the August 2008 notice of disagreement that he was "experiencing severe problems with fatigue," referenced experiencing problems standing and stated that he was "unable to walk a city block without experiencing fatigue problems."  Similarly, in his August 2007 claim, the Veteran stated that his "feet are numb and very weak.  It is virtually impossible for me to stand on my feet for any length of time."  With regards to the Veteran's references to problems standing and to his feet, he has been granted entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  Also, the Veteran has a pending claim (at the AOJ) for entitlement to service connection for a heart disability and a July 2016 VA heart conditions DBQ noted that the Veteran reported fatigue occurring at a level "consistent with activities such as walking 1 flight of stairs."  

In light of the above, the Board has characterized the Veteran's claim on appeal as one for entitlement to service connection for an acquired psychiatric disorder.  While on remand, the Veteran must also be contacted and provided the opportunity to identify any additional disability, to include any additional specific disability manifested by fatigue, for which he is seeking entitlement to service connection for.  

Turning to the merits of the Veteran's acquired psychiatric disorder claim, the Veteran was afforded a VA examination in April 2012 and a Mental Disorders (Except Post Traumatic Stress Disorder (PTSD) and Eating Disorders) DBQ was completed.  The DBQ noted a diagnosis of depressive disorder.  In July 2013, the AOJ requested an opinion as to whether "the [V]eteran's diagnosed depressive disorder... [is] due to or proximately the result of his service-connected diabetes mellitus."  An opinion was provided in July 2013.  The examiner marked a box under the heading "[m]edical opinion for direct service connection" that "[t]he claimed condition was less likely than not...incurred in or caused by the claimed in-service injury, event, or illness."  A rationale was provided that "[a]ccording to the [April 2012 VA DBQ], the Veteran reported mild depressive symptoms, and Veteran did not report any problems associated with diabetes mellitus as related to his depression during the exam...Veteran's records (C-File) and CPRS does not suggest a nexus between depression and diabetes mellitus."  The Veteran was also afforded a VA examination in February 2015 and an Initial PTSD DBQ was completed.  The DBQ noted that the Veteran did not have a diagnosis of PTSD and that the "Veteran does not have a mental disorder."  Under the remarks heading, the examiner stated that the "Veteran does not meet...criteria for PTSD or any other psychiatric disorder at this time."

Upon review, the Board concludes that the July 2013 VA opinion is inadequate and that remand is required for an additional VA opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Initially, the Board acknowledges that the February 2015 VA DBQ failed to diagnose a psychiatric disorder.  The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the threshold requirement that a current disability exists in order for entitlement to service connection to be granted "is satisfied when a claimant has a disability...during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the [VA's] adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, even though the February 2015 VA DBQ noted that the Veteran did not meet the criteria for a psychiatric disorder "at this time," the April 2012 VA DBQ did provide a diagnosis of an acquired psychiatric disorder at that time and this therefore provides a current disability for purposes of adjudicating the service connection claim.

As to the July 2013 VA opinion, such is initially inadequate because it did not properly address whether the Veteran's diagnosed depressive disorder was aggravated by his service-connected diabetes.  As referenced, the AOJ requested an opinion as to whether "the [V]eteran's diagnosed depressive disorder... [is] due to or proximately the result of his service-connected diabetes mellitus," which does not specifically encompass the concept of aggravation.  Also, as noted, the examiner marked a box under the heading "[m]edical opinion for direct service connection" that "[t]he claimed condition was less likely than not...incurred in or caused by the claimed in-service injury, event, or illness."  As such, the provided opinion addressed direct service connection rather than secondary service connection.  Finally, the provided rationale stated that "Veteran's records (C-File) and CPRS does not suggest a nexus between depression and diabetes mellitus."  The Court stated in Allen v. Brown, 7 Vet. App. 439 (1995), addressing whether a Board decision properly addressed secondary service connection with respect to aggravation, that "it is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation."  The Board finds that the rationale's statement that evidence "does not suggest a nexus between depression and diabetes mellitus" is similar to the problematic language identified by the Court in Allen.  In light of the prior discussion, the Board finds that the July 2013 VA opinion to be inadequate because it did not properly address the concept of aggravation.      

Moreover, the July 2013 VA opinion appears to be based on an inaccurate factual premise and does not appear to have considered the Veteran's lay statements.  As previously quoted, the July 2013 VA opinion stated that "Veteran's records (C-File) and CPRS does not suggest a nexus between depression and diabetes mellitus."  Upon review of the Veteran's lay statements, however, such a nexus is suggested.  
In a February 2010 statement, the Veteran stated "I am impotent...My overall medical condition is sick[e]ning" and "Depressed? Yes.  Frustrated?  Yes.  Do I have mood changes?  Yes.  Annoyed?  Yes."  In addition, the Veteran stated that "I have diabetic retinopathy, diabetes mellitus type II, I'm impotent, I've got a tinea pedis rash, problems with my kidneys etc." and that "I can't walk a city block without becoming fatigued," that "I experience memory lapses especially now that my insulin dosage is so high," that "I have to urinate at least thirty(30) times minimum in a 24 hour period.  I have to wear depends when I attend certain functions or driving long distance" and that "I have to sit on a stool to work."  Near the end of the statement, the Veteran stated "would the above medical condition somewhat mentally affect you or would it present a somewhat red flag."  

Relevant to the Veteran's statement, the Board notes that the Veteran's service-connected diabetes also includes related conditions of erectile dysfunction, tinea pedis, diabetic retinopathy, proteinuria chronic renal disease associated with diabetes.  Also, subsequent to the July 2013 VA opinion, the Veteran stated in an October 2013 statement that "I experience ongoing mood changes secondary to the high dosage of insulin that I take on a daily basis" and "[m]y service connected type II diabetes condition aggravated or cause my nervous condition or mood changes."  In addition, a February 2015 VA treatment note (associated with the February 2015 VA DBQ) noted that the Veteran responded to a question of "How much have you been emotionally affected by your health condition" with an answer of "severe."  Overall, as outlined, the Veteran's lay statements have suggested a nexus between his mental health and his service-connected diabetes and the medical professional's attention will be invited to such statements on remand.  

Also, while on remand, an opinion regarding direct service connection must also be obtained.  The July 2013 VA opinion addressed secondary service connection (through the provided rationale), but not direct service connection.  In this regard, the February 2015 VA DBQ stated that the Veteran "reports that his mental health problems began when, en route to Vietnam, his plan[e] landed in Cambodia and the plan[e] was attacked at the same time" and that the Veteran "reports that as a result of this event he began to have problems with his 'nerves'."  In addition, while not diagnosing PTSD, three in-service stressors were noted to be adequate to support a diagnosis of PTSD.  Also, a January 21, 1970 service treatment record (STR), dated shortly after the Veteran arrived in Vietnam on January 7, 1970, noted an impression of anxiety.  As such, an opinion regarding direct service connection must also be obtained, as outlined further in the remand directives below   

In addition, while on remand, outstanding VA treatment records must be obtained.  In his August 2007 claim, the Veteran stated to "[p]lease request my medical records from the Jackson [VA Medical Center] for the past eighteen (18) months in order to justify submitting this claim."  18 months prior to August 2007 would be approximately February 2006.  No VA treatment records are of record during the identified time frame from February 2006 to January 2007 and such must be obtained on remand.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information).  Also, on a June 2013 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran listed disabilities of diabetes and chronic fatigue and depression and noted VA treatment from January 2008 to May 2013.  During this identified time frame, the available records appear to be incomplete.  In this regard, there are gaps in the available records, to include from approximately September 2009 to September 2011, and the records of record do not appear to be complete, as a document noted that the Veteran was hospitalized by VA in April 2008, but the VA treatment records of record encompassing that time period do not contain any related hospitalization records.  As such, while on remand, all VA treatment records dating from February 2006 (as identified by the Veteran's August 2007 claim) must be obtained.  

Finally, with respect to the Veteran's acquired psychiatric disorder claim, it does not appear that the Veteran was provided notice as to how to substantiate this claim on a secondary basis.  While on remand, adequate notice must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to previously characterized claim for entitlement to service connection for "chronic fatigue with mood changes," the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder.  Contact the Veteran via a 38 C.F.R. § 3.3159(b) letter addressing the provisions of 38 C.F.R. § 3.310 (secondary service connection), and provide him the opportunity to identify any additional disability, to include any additional specific disability manifested by fatigue, for which he is seeking entitlement to service connection for.

2.  Obtain all VA treatment records from February 2006.

3.  Obtain a VA opinion with respect to the Veteran's acquired psychiatric disorder claim.  If the medical professional determines that an examination of the Veteran is necessary to provide the requested opinions, then such examination must be scheduled.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period (dating to approximately August 2007), to include depressive disorder as diagnosed at the April 2012 VA examination, had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the January 21, 1970 STR that noted an impression of anxiety and the February 2015 VA DBQ that stated that the Veteran "reports that his mental health problems began when, en route to Vietnam, his plan[e] landed in Cambodia and the plan[e] was attacked at the same time" and that the Veteran "reports that as a result of this event he began to have problems with his 'nerves'."

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period (dating to approximately August 2007), to include depressive disorder as diagnosed at the April 2012 VA examination, is due to or caused by the Veteran's service-connected diabetes and related conditions of erectile dysfunction, tinea pedis, diabetic retinopathy, proteinuria, chronic renal disease and peripheral neuropathy of the bilateral upper and lower extremities.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the appeal period (dating to approximately August 2007), to include depressive disorder as diagnosed at the April 2012 VA examination, has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected diabetes and related conditions of erectile dysfunction, tinea pedis, diabetic retinopathy, proteinuria, chronic renal disease and peripheral neuropathy of the bilateral upper and lower extremities. 

With respect to the opinions requested in items "b" and "c," while review of the entire claims folder is required, attention is invited to the Veteran's lay statements that suggested a nexus between his mental health and his service-connected diabetes, to include in the Veteran's February 2010 statement, October 2013 statement and the February 2015 VA treatment note (all three of which were discussed further in detail in the body of the remand above).

Specific attention is also invited to the Veteran's contention that he experiences mental health symptoms due to medication he takes for his service-connected diabetes, as noted in an October 2013 statement in which he stated that "I experience ongoing mood changes secondary to the high dosage of insulin that I take on a daily basis." 

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

5.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


